Dismissed and Memorandum Opinion filed June 21, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00228-CR

                   DARRELL JOSEPH BARRAS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1650737

                         MEMORANDUM OPINION

      Appellant entered a plea of true to the State’s motion to adjudicate guilt. In
accordance with the terms of a plea bargain agreement with the State, the trial
court assessed punishment at confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On May 12, 2022, this court notified the parties that the appeal would
be dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2